On Motion For Rehearing.
This case comes' up on application for rehearing on the demurrer to the petition. Reconsideration was asked by plaintiff for the reason that the former opinion did not take into consideration the fact that plaintiff had on September 6, 1917, filed an amendment to the petition, making defendants the several occupants and owners of the property in which the gaming took place. Summons was served on the defendants named.
It is now claimed that the former decision of this branch of the court conflicts with that of another branch which overruled a motion to strike the amendment to the petition from the files. The claim was that the amendment to the petition substituted a new cause of action. One branch of the court thought not and overruled the motion to strike the amendment from the files.
But the consideration of such motion necessarily could not involve the questions presented upon a demurrer to the amended petition which this branch of the court sustained. We -were not then aware of the fact that an amendment to the petition had been filed as above stated.
Counsel for plaintiff suggests that there is a conflict of ruling between different branches of the court. Rathmell, J., ordered that the occupants and owners of property should be made parties by granting leave to file an amendment to the petition; he- also *487overruled a motion by those defendants to strike the amendment from the files (October 10, 1917). The appearance docket shows that one of the property owners filed a demurrer. An entry was made November 9, 1917, reciting that the demurrers of the defendants are each severally overruled.
Long thereafter, however, July 27,1918, Judge Evans sustained a demurrer to plaintiff’s petition, the entry ordering that “The petition of plaintiff be dismissed at her costs. ’ ’ But to this entry is improperly “tacked” on in writing the following: “Leave is granted plaintiff to amend in rule.”
The order of the court was intended to dismiss the action; an amended petition could in no wise cure a fatally defective original petition. This branch of the court followed Judge Evans’ conclusion which is deemed to be right.
There can be no denial that plaintiff had no right of action when she instituted her suit, and she could make no amendment by any process whatsoever that could save her ease.
The amendment filed making occupants and owners parties defendant had no peg to stand on; it amounted to nothing and can have no possible legal efficacy now since Judge Evans sustained the demurrer.
This branch of the court sustained the demurrer to the amended petition. There is a vast difference between an amendment to the petition and amended petition. The amended petition supersedes and takes the place of all other petitions or pretended amendments thereto.
It is settled practice that an amended petition or an amendment to a petition relates back to and takes the place of the original petition. An original petition such as the one by the wife in this ease filed before she had any right of action in herself, can not be amended by such form of amendment as was attempted in this case by adding the parties who own the property.
When the foundation falls the whole house falls. Plaintiff not having a right of action in her own right when she filed this action — -having slept on her rights by prolonging this action until her individual claim under another statute has become barred— *488she certainly has no standing on an amended pleading that takes the place of all others and relates back and undertakes to state her rights as of the date of January 9, 1917, when she commenced this action.
Counsel for plaintiff still contends that Vincent v. Taylor, 60 O. S., 309, does not support the court in the action taken by Judge Evans. We think it does. Judge Bradbury plainly stated (p. 313), that old Section 4270, now Section 5966, does not by its terms give the wife a right of action at all. He states:
"Her right to maintain an action * * * depends upon the provisions of a succeeding Section 4273 (now Section 5969) and did not accrue to her until the conditions prescribed by the latter section had happened. The plaintiff below did not attempt in her petition to show that such conditions had occurred. It seems to us, therefore, that the petition did not state a cause of action that fell within the provisions of Section 4270 R. S.”
That is exactly this case. Plaintiff must fail.
The former decision is adhered to. The action is ordered dismissed at plaintiff’s costs.